DETAILED ACTION
This Office action is in response to the application filed on 21 January 2021.
Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-12, 15, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HAUSTEIN et al. US 2020/0280377 A1.
As to claim 1, HAUSTEIN discloses substantially the invention as claimed, including a method of measuring a total radiated power of a Device Under Test (DUT) (Figure 2, the DUT 10 or the UE, [199]) by a test system having a base station simulator (Figure 2, the measurement system 30 or the gBS emulator, [198]-[201]), a measurement antenna (Figure 3b, the link/measurement antenna 36) assigned to the base station simulator and a control and/or measurement equipment (Figure 2, the measurement interface 26), wherein the method comprises:
(setting up) a radio resource control connection (a measurement control channel) between the device under test and the base station simulator via the measurement antenna (operating the measurement setup such that a Cell identification procedure occurs and a link is established between the UE and the gBS emulator, [201]) (Figure 2, [126]-[128]);
activating an uplink-beam (a transmission beam) lock function at the device under test ((DUT) (the apparatus or the DUT receives the locking signal and/or the freeze beam command as to instruct the DUT to activate and lock the transmission beam, [183], [190], [252]); and
performing a total radiated power measurement by the control and/or measurement equipment ([59], [64], [109], [127]-[129], [181]) while continuously sending a downlink signal (continuous up-power control commands) from the base station simulator via the measurement antenna to the device under test (sending continuously up-power control commands to the UE, (e.g., the DUT), [110], [116], [117], [206]).
As to claim 7, HAUSTEIN discloses, wherein the device under test is moved during the total radiated power measurement by a positioning system supporting the device under test (rotating or moving DUT around (angle_1 as centre) to measure off main beam direction TRP, [192]-[195]).
As to claim 8, HAUSTEIN discloses, wherein an uplink-beam lock command is sent to the device under test to activate the uplink-beam lock function (sending a Freeze beam command to DUT and signaling the duration of freeze/lock beam command for time xx, [190])
As to claim 9, HAUSTEIN discloses, wherein a best beam selection process is performed prior to activating the uplink-beam lock function at the device under test ([189]).
As to claim 10, HAUSTEIN discloses, wherein a best beam selection process is performed prior to sending the uplink-beam lock command ([189]).
As to claim 11, HAUSTEIN discloses, wherein, in a verification step, proper operation of the device under test is verified by measuring the power associated with an uplink signal (a status signal 33) transmitted by the device under test ([202]-[212]).
As to claim 12, HAUSTEIN discloses, wherein the uplink-beam lock function is deactivated at the device under test in the verification step, and/or wherein the device under test is moved into a position that ensures reception of the uplink signal by the measurement antenna ([202]-[212]).
Claim 15 correspond to the test system of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claims 18-19 correspond to the system claims of claim 7; therefore, they are rejected under the same rationale as in claim 7 as shown above
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HAUSTEIN as applied to claim 1 above, and further in view of Gregg et al. US 2012/0221277 A1.
As to claim 2, HAUSTEIN does not explicitly disclose, “wherein the base station simulator ignores any uplink signal transmitted by the device under test during the total radiated power measurement”.
Gregg discloses in figure 3 and [98] that, “wherein the base station simulator ignores any uplink signal (uplink data transmission) transmitted by the device under test during the total radiated power measurement”. Gregg suggests that, “[98] For example, slave test chamber uplink path loss values of 20 dB, 21 dB, and 23 dB may be measured at CH1, BAND1 using REFDUT1 (see, e.g., FIG. 3). REFDUT1 may be a reliable reference DUT because these path loss values are relatively close in 
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Gregg's teachings of the unreliable measured data from the DUT with the teachings of HAUSTEIN for the purpose of ignoring said unreliable uplink data transmission (Gregg, [98]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over HAUSTEIN as applied to claim 1 above, and further in view of Chatterjee et al. US 2019/0097756 A1.
As to claims 5, 6, HAUSTEIN does not explicitly disclose the claimed elements of “wherein the downlink signal sent continuously comprises synchronization signal blocks” (claim 5) and “wherein the synchronization signal blocks comprise data associated with a primary synchronization signal, a secondary synchronization signal and a broadcast channel” (claim 6).
Chatterjee discloses in Figure 12 and [113-[115] that, “[114] A gNB connected to network may send multiple synchronization signal (SS) blocks in groups periodically to enable UEs to perform radio resource management measurements and initial cell acquisition. It should be noted that UE may not be able to receive all the SS blocks that are being sent by the gNB. This may be due to changes in the channel, beamforming directions, noise, etc. Therefore, it is important that UE is able to understand which SS block in the group it has detected, even if the UE has only detected a single SS block. Given that there are multiple SS blocks that are being sent in different time locations with respect to radio frame boundary, there must be some mechanism that allows indication of which SS block it is within the SS block set periodicity. The indication of the SS block position is denoted as SS block time index signaling”; “[115] The SS block is composed of primary synchronization signal (PSS), secondary synchronization signal (SSS), and physical broadcast channel (PBCH). Since PSS and SSS contains the cell identification, it will be difficult to embed the SS block time index signaling into the PSS/SSS. The time index signaling can be sent along with PBCH. For neighbor cell measurements, other than the time index signaling, no other information is needed from PBCH. Because detection and decoding of the time index signaling will be typically same as the rest of the payload in the PBCH, PBCH design may need to be over-dimensioned such that it can have very reliable reception of the SS block time index. Therefore, there is a need to provide early decoding of the SS block time index of the PBCH payload”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Chatterjee's teachings of the downlink signal including SS block comprising the PSS and SSS and PBCH with the teachings of HAUSTEIN for the purpose of providing early decoding the SS block time index of the PBCH payload (Chatterjee, [115].
Claims 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over HAUSTEIN as applied to claim 1 above, and further in view of KOBAYASHI et al. US 2021/0055337 A1.
As to claim 13-14, 16-17, HAUSTEIN does not explicitly disclose the claimed elements of “wherein far-field characteristics of the device under test are measured” (claim 13) and “wherein far-field conditions are provided directly or indirectly by a reflector” (claim 14).
KOBAYASHI discloses in Figure 5A, 5B, [17, [63], [79], [99], [102], [114], [118] that, “wherein far-field characteristics of the device under test (the DUT 100A) are measured” and “wherein far-field conditions are provided directly or indirectly by a reflector (the reflector 7)”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified KOBAYASHI's teachings of the DUT and the reflector 7 and the antenna 7 with the teachings of HAUSTEIN for the purpose of providing a control signal between the reflector and the DUT controlling a call (a state in which radio signals can be transmitted and received) between the NR system simulator 20 and the DUT 100 (KOBAYASHI, [79]).
Claims 16-17 correspond to the system claims of claims 13-14; therefore, they are rejected under the same rationale as in claims 13-14 as shown above.


Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon rejected base claims 1, 15, but would be allowable if incorporated into the base claims 1, 15.
The prior art cited in this Office action are: HAUSTEIN et al. US 2020/0280377 A1; Gregg et al. US 2012/0221277 A1; Chatterjee et al. US 2019/0097756 A1; KOBAYASHI et al. US 2021/0055337 A1.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649